DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks pg. 7-8, filed 02/08/2022, with respect to the previous rejections of claims 1 and 12 under 35 U.S.C. 112(a) have been fully considered and are persuasive in view of the amendments to the claims.  The rejections of claims 1 and 12 under 35 U.S.C. 112(a) have been withdrawn. 
Applicant’s arguments, see Remarks pg. 9-10, with respect to the rejection(s) of claim(s) 1 and 12 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendment which specifies that “the first enclosure component is disposed above the second enclosure component”.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 U.S.C. 103 is made in view of the determination that the above limitations are an obvious matter of design choice (MPEP 2144.04(I)).
Furthermore, the Examiner notes that Applicant has repeatedly attempted to refer to the alternative embodiment of Fig. 11 in support of the filed amendments (Remarks pg. 9; Remarks filed 12/29/2021, pg. 9; Remarks filed 02/23/2021, pg. 9). The Examiner submits that the embodiment of Fig. 11 is not commensurate with the scope of the amended independent claims 1 and 12. In particular, claims 1 and 12 call for “a flexible component connected on one end to the first enclosure component, and on its opposing end to the second enclosure component, with the combined first enclosure component, second enclosure component, and flexible component forming a housing wherein, during use, the first enclosure component is disposed above the second enclosure component” and “an optical sensor disposed within the first enclosure component, the optical sensor comprising a light source for irradiating a portion of the patient's chest, and a photodetector for detecting radiation that reflects off the patient's chest to generate the PPG waveform”, see e.g., claim 1 para. 2-3. 
In the embodiment of Fig. 11, the optical sensor is denoted 236 and is connected to a top enclosure component 239A via a flexible cable 234. Thus, the housing of the optical sensor 236 must be considered the “first enclosure component” and the top enclosure component 239A must be considered the “second enclosure component” in order to fit the claim construction above. Clearly, the combined optical sensor 236, flexible cable 234, and top enclosure component 239A do NOT form a housing; there are at least two housings present in this arrangement (i.e., the housings of the central module 230 and the optical sensor 236, respectively). Furthermore, the housing of the optical sensor 236 is clearly disposed below the housing of top enclosure component 239A, directly contradicting the requirements of the claims as evidenced above. Although top and bottom enclosure components 239A-B could alternatively be considered the first and second enclosure components since they are connected by flexible rubber gasket 238, such an interpretation would mean that the optical sensor 236 could not be disposed within the first enclosure component as required by the amended claims.
For the reasons set forth above, the considered arguments are not commensurate with the scope of the claims in regards to Fig. 11, and are thus unpersuasive. The claims are, however, commensurate with the embodiment of Fig. 1-2, and so this embodiment is under consideration for prosecution of the claims as consistent with the prosecution history of this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-9, 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Banet et al. (US PGPUB 2017/0172515) (hereinafter Banet) in view of Narasimhan (US Patent 9820696), further in view of Banet et al. (USPGPUB 2017/0188848) (hereinafter Banet ‘848).
Regarding claims 1 and 12, Banet discloses a sensor for measuring photoplethysmogram (PPG) (Abstract, “neck-worn sensor… that measures… pulse oximetry”) and electrocardiogram (ECG) waveforms (Fig. 11A) from a patient, the sensor comprising: a housing configured to be attached to a 
Banet does not disclose measuring a phonocardiogram (PCG) waveform; the first enclosure component is disposed above the second enclosure component; an acoustic sensor disposed within an acoustics module, the acoustics module adapted to be located on the patient’s chest adjacent to one of the first enclosure component and the second enclosure component, the acoustic sensor comprising a 
Regarding measuring a phonocardiogram (PCG) waveform and an acoustic sensor disposed within an acoustics module, the acoustics module adapted to be located on the patient’s chest adjacent to one of the first enclosure component and the second enclosure component, the acoustic sensor comprising a sound-detecting sensor that detects heart sounds from the patient's chest to generate the PCG waveform, Narasimhan teaches that, “the user holds the smartphone with an internal microphone and places the internal microphone on the user’s chest and the microphone is utilized to measure a plurality of phonocardiogram (PCG) heart sounds… In healthy individuals, there are usually only two heart sounds S1 and S2 that repeat with each heartbeat. However, in some instances, there are other heart sounds for each heartbeat… that may indicate a heart condition,” (Col. 3, ll. 28-38). In this case, the smartphone is being interpreted as an “acoustic module” and the internal microphone as an “acoustic sensor”. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Banet to incorporate an acoustic sensor disposed within an acoustics module, the acoustics module adapted to be located on the patient’s chest adjacent to one of the first enclosure component and the second enclosure component, the acoustic sensor comprising a sound-detecting sensor that detects heart sounds from the patient's chest in order to measure a plurality of PCG heart sounds which may indicate a healthy individual or an individual with a heart condition, as taught by Narasimhan. One of ordinary skill in the art would recognize achieving these limitations by including Narasimhan’s acoustic sensor on central circuit board 54, see Fig. 10A of Banet, thus making the central 
Regarding measuring an impedance plethysmogram (IPG) waveform; or using the first and second set of electrode leads to inject electrical current into the patient’s chest, and sense another bio-electric signal component which is used to determine the IPG waveform, Banet ‘848 teaches a body-worn sensor (Fig. 2, sensor 25) which features an electrical impedance system having at least four electrodes, at least one of which is configured to inject an electrical current into the patient's body, and at least one of which is configured to measure a signal induced by the electrical current and representative of an impedance plethysmogram (Para. [0043], first sentence). Banet ‘848 further teaches that impedance measurement comprises measurement of two different signal components generated by current injected at left- and right-hand sides of a patient’s chest, respectively, which are used to determine electrical impedance (Para. 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Banet to further incorporate measuring an impedance plethysmogram (IPG) waveform; or using the first and second set of electrode leads to inject electrical current into the patient’s chest, and sense another bio-electric signal component which is used to determine the IPG waveform. Making this modification would be useful for monitoring thoracic fluid levels in a CHF patient via impedance for determining an onset of heart failure (Para. [0021], last two sentences).
Finally, regarding the first enclosure component being disposed above the second enclosure component during use of the claimed sensor, the Examiner notes that Banet’s disclosed first and second enclosure components appear to be disposed at equal heights during use (Fig. 3A-B), but could be manually adjusted so that the first enclosure component is disposed above the second enclosure component, e.g., by slightly tilting the sensor on the patient’s chest in a manner which results in this configuration. Looking to the instant specification, there does not appear to be any functionality 
 Absent any showing of criticality for this structural arrangement, it has been determined that such limitations are an obvious matter of aesthetic design choice (see MPEP 2144.04(I)). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Banet such that the first enclosure component is disposed above the second enclosure component during use of the claimed sensor since such a modification would be a simple aesthetic design change and the claimed structure does not impart any criticality to the claimed invention. Such a modification could be effected by manually adjusting Banet’s sensor so that the first enclosure component is disposed above the second enclosure component on the patient’s chest, e.g., by slightly tilting the sensor of Banet on the patient’s chest in a manner which results in this configuration.
Regarding claims 2 and 13, Banet discloses that one electrode lead from the first set of electrode leads is located on a first side of the optical sensor, and a second electrode lead from the first set of electrode leads is located on an opposing side of the optical sensor (Fig. 10A, electrodes S2 and I2 [attached to magnets 114] are on either side of aperture 130; Para. [0092], second to last sentence: “small hole or aperture 130… is formed through electrode patch 116 to permit radiation associated with the pulse oximetry circuit 100 and the pulse oximetry measurement to pass through the electrode patch…”).
Regarding claims 3, 4, 8, 9, 14, 15, 19 and 20, Banet discloses at least one of the first and second set of electrode leads is a metal snap [magnet] configured to receive a post [second magnet] comprised by an electrode in the first and second set of adhesive electrodes, respectively (Para. [0093]: “… stainless steel metal posts of the electrode patches 116 are attracted to the magnets 114… magnetic attraction 
Regarding claims 7 and 18, Banet in view of Narasimhan teaches the use of an acoustic signal as evidenced in the rejection of claim 1. Additionally, as also evidenced from the rejection of claim 1, the placement of the acoustic sensor between the electrode leads (Fig. 10A, magnets 114) would have been obvious to one of ordinary skill in the art to try since there would be a finite number of identified, predictable placements of the acoustic sensors on the sensing portion. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to try modifying Banet to incorporate the acoustic sensor of Narasimhan wherein one electrode lead from the second set of electrode leads is located on a first side of the acoustic sensor, and a second electrode lead from the second set of electrode leads is located on an opposing side of the acoustic sensor in view of the limited possible placements of the sensor on the device.
Claim 5, 6, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Banet in view of Narasimhan in view of Banet ‘848, further in view of Verkruijsse et al. (US PGPUB 2018/0333053) (hereinafter Verkruijsse).
Regarding claims 5 and 16, Banet discloses the first enclosure component comprising an opening (Fig. 10A, hole or aperture 130; Para. [0092], second to last sentence: “small hole or aperture 130… is formed through electrode patch 116 to permit radiation associated with the pulse oximetry circuit 100 and the pulse oximetry measurement to pass through the electrode patch…”).
Banet does not disclose, however, that the opening allows the optical sensor to contact the patient’s skin when the sensor is worn. Verkruijsse, however, teaches a wearable device and system for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Banet in view of Narasimhan in view of Banet ‘848 to incorporate the teachings of Verkruijsse and configure the opening to allow the optical sensor to contact the patient’s skin when the sensor is worn. Doing so would provide sufficient illumination of the skin and sufficient acquisition of the sensor signal.
Regarding claims 6 and 17, Banet discloses the first enclosure component comprising a transparent component that contacts the optical sensor and allows radiation from the optical sensor to irradiate the patient's skin when the sensor is worn by the patient (Fig. 10A, hole or aperture 130; Para. [0092], second to last sentence: “small hole or aperture 130… is formed through electrode patch 116 to permit radiation associated with the pulse oximetry circuit 100 and the pulse oximetry measurement to pass through the electrode patch…”). Since Banet discloses the radiation from the optical sensor passing “through the electrode patch”, Banet inherently discloses a transparent component contacting the optical sensor.
In the event that Applicant finds the above rationale for rejection deficient, the Examiner also notes that Verkruijsse teaches an illumination layer which defines a distance between the optical sensor .
Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Banet in view of Narasimhan in view of Banet ‘848, further in view of Raj et al. (US PGPUB 2019/0365263) (hereinafter Raj).
Regarding claims 10 and 21, Banet in view of Narasimhan in view of Banet ‘848 teaches the acoustic sensor, as evidenced above, as well as the second enclosure component comprising an opening (Banet, Fig. 10A, hole or aperture 130). Placement of the acoustic sensor between the electrode leads (as discussed in the rejection of claims 7 and 18) would allow for the acoustic sensor to be directed over the aperture 130 in Fig. 10A. Banet in view of Narasimhan, however, does not teach the acoustic sensor contacting the patient’s skin when the sensor is worn.
Raj, however, teaches a digital stethoscope using a mechano-acoustic sensor suite (Abstract) wherein the acoustic sensor (For example, a microphone: Para. [0038], last two sentences) is allowed direct contact with the skin in order to provide the most highly conductive path for transmission of the acoustic signal to the acoustic sensor (Para. [0058], second to last sentence). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Banet in view of Narasimhan in view of Banet ‘848 to allow for direct contact of .
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Banet in view of Narasimhan in view of Banet ‘848, further in view of Peretto (US PGPUB 2008/0027333).
Regarding claims 11 and 22, Banet in view of Narasimhan in view of Banet ‘848 teaches the second enclosure component (Banet, Fig. 10A, hole or aperture 130) as well as an acoustic sensor as evidenced above. Banet also teaches a gel material to be used on the adhesive electrodes for contact with the patient’s skin (Para. [0092]: “each of the electrodes has a sticky conductive hydrogel that contacts the patient’s skin”). 
Banet in view of Narasimhan in view of Banet ‘848 does not teach that the gel contacts the acoustic sensor and couples acoustic sounds from the patient’s chest into the acoustic sensor when the sensor is worn by the patient. Peretto, however, teaches that, “A gel may be provided between the sensor and chest wall in order to increase heart sound transmission to the sensor” (Para. [0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Banet in view of Narasimhan in view of Banet ‘848 to have the gel on the contiguous component contact the acoustic sensor and couple acoustic sounds from the patient’s chest into the acoustic sensor when the sensor is worn by the patient in order to increase heart sound transmission to the sensor, as taught by Peretto.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kuo et al. (US 2008/0287768) disclose a necklace type detector for ECG and temperature information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792